EXHIBIT 10.2


EXECUTION VERSION


Colony NorthStar, Inc.
515 S. Flower Street, 44th Floor
Los Angeles, CA 90071




November 9, 2017




NorthStar Realty Europe Corp.
399 Park Avenue, 18th Floor
New York, NY 10022
Ladies and Gentlemen:


Reference is made to the Articles of Amendment and Restatement, as amended from
time to time (the “Charter”), of NorthStar Realty Europe Corp., a Maryland
corporation (the “Company”) and to certain limitations on stock ownership as
contained in Article VII of the Charter, which are designed to facilitate the
Company’s qualification as a real estate investment trust (a “REIT”) for U.S.
federal income tax purposes and generally limit ownership of (1) the Company’s
Common Stock by a Person to not more than 9.8% in value or in number of shares,
whichever is more restrictive, of the aggregate outstanding shares of Common
Stock of the Company (the “Common Stock Ownership Limit”), and (2) the Company’s
Capital Stock by a Person to not more than 9.8% in value of the aggregate of the
outstanding shares of Capital Stock of the Company (the “Aggregate Stock
Ownership Limit,” and, together with the Common Stock Ownership Limit, the
“Ownership Limits”). Terms used herein but not otherwise defined shall have the
meanings provided in the Charter.
Colony NorthStar, Inc., a Maryland corporation, together with its subsidiaries
(collectively, “Colony NorthStar”) is a global real estate and investment
management firm that operates so as to qualify as a REIT for U.S. federal income
tax purposes.
    Since the spin-off of the Company on October 31, 2015, CNI NRE Advisors, LLC
(f/k/a NSAM J-NRE Ltd.) (the “Manager”), currently a wholly owned subsidiary of
Colony NorthStar, has performed certain management services for the Company
subject to the supervision of the Board of Directors (the “Board”) of the
Company, pursuant to an Asset Management Agreement, dated as of October 31,
2015, by and between the Company and the Manager (the “Original Management
Agreement”).


On March 23, 2017, the Board established a Strategic Review Committee (“SRC”)
consisting solely of independent directors of the Company to, among other
things, review, evaluate, negotiate and approve any modifications or amendments
to the Original Management Agreement with the assistance of financial and legal
advisors. With the assistance of its financial and legal advisors, SRC
negotiated with Colony NorthStar the terms of an Amended and Restated Asset
Management




--------------------------------------------------------------------------------




Agreement (the “Amended Management Agreement”), which has been unanimously
approved by the SRC, and is being entered into by the Manager and the Company as
of the date hereof.


In connection with the negotiation of the Amended Management Agreement, Colony
NorthStar sought, pursuant to Section 7.2.7 of the Charter, an exemption from
the Ownership Limits to allow it to acquire Common Stock of the Company in
excess of the Ownership Limits. Colony NorthStar believes that such Common Stock
ownership will not adversely affect the Company’s qualification as a REIT for
U.S. federal income tax purposes.
With the assistance of its financial and legal advisors, and in connection with
the negotiation of the Amended Management Agreement, the SRC negotiated with
Colony North Star, and recommended to the Board, which has approved, pursuant to
Section 7.2.7 of the Charter, (1) an exemption from the Ownership Limits,
subject to the terms and conditions set forth herein, and (2) an Excepted Holder
Limit for Colony NorthStar which would allow Colony NorthStar to own up to 45%
of the Company’s Common Stock (together, the “Exemption”).
The initial and continuing effectiveness of the Exemption is expressly
conditioned upon the following conditions being met at all times:
1.
Colony NorthStar does not actually own or Constructively Own (as determined
pursuant to Article VII of the Charter), more than a 9.9% interest in any
current tenant of the Company (or any tenants of any entity owned or controlled
by the Company). So long as Colony NorthStar owns more than 9.8% of the
outstanding Common Stock of the Company, without the express written consent of
the Company, Colony NorthStar will not acquire any interest in any then-tenant
of the Company (or any tenants of any entity owned or controlled by the Company)
if Colony NorthStar would thereafter hold, actually or Constructively, more than
a 9.9% interest in any then-tenant of the Company (or any tenants of any entity
owned or controlled by the Company).

2.
Colony NorthStar and its Affiliates and Associates (both as defined under Rule
405 promulgated under the Securities Act of 1933, as amended) may not at any
time Beneficially Own or Constructively Own (as determined pursuant to Article
VII of the Charter), in the aggregate, more than 45% of the then outstanding
Common Stock of the Company.

3.
At any meeting of stockholders of the Company, any matter that is submitted to a
vote of the stockholders of the Company (or if action is taken with respect to
any matter by written consent of stockholders of the Company in lieu of a
meeting), Colony NorthStar shall vote or cause to be voted (including by voting
for or against, abstaining or withholding votes or, if applicable, consenting in
respect of) all shares of Capital Stock of the Company Beneficially Owned by
Colony NorthStar and its Affiliates and Associates in excess of the Voting
Percentage Limit (as defined below) in the same proportion as the remaining
shares of Capital Stock of the Company not Beneficially Owned by Colony
NorthStar and its Affiliates and Associates are voted (or, if applicable,
consented) for or against, or abstain or withhold, with respect to such matter.
For the avoidance of doubt, in calculating the voting requirements of Colony
NorthStar, all broker non-votes and all shares of Capital Stock of the Company
that are not present or represented at the applicable stockholder meeting shall



2

--------------------------------------------------------------------------------




not be considered voted. For purposes here, “Voting Percentage Limit” means,
with respect to any matter to be voted on at a meeting of stockholders of the
Company (or with respect to any matter with respect to which action is to be
taken by written consent), 25% of the votes entitled to be cast by all holders
of shares of Capital Stock of the Company with respect to such matter.
4.
If Colony NorthStar fails to promptly take any actions required to be taken by
it pursuant to Section 3 above, Colony NorthStar hereby irrevocably appoints any
independent director of the Company, and each independent director individually,
as Colony NorthStar’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or execute consents, with respect to
the shares of Capital Stock of the Company Beneficially Owned by Colony
NorthStar and its Affiliates and Associates as of the applicable record date, in
the manner specified in Section 3 above. This proxy is given to secure the
performance of the duties of Colony NorthStar under Section 3. Colony NorthStar
shall not, and shall cause its Affiliates and Associates not to, directly or
indirectly, grant any person any proxy (revocable or irrevocable), power of
attorney or other authorization with respect to shares of Capital Stock of the
Company Beneficially Owned by Colony NorthStar or its Affiliates or Associates
that is inconsistent with Section 3. The proxy and power of attorney granted
pursuant to this Section 4 by Colony NorthStar shall be irrevocable, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy. The power of attorney granted by Colony NorthStar is a
durable power of attorney and shall survive the bankruptcy or dissolution of
Colony NorthStar or any of its Affiliates or Associates.  

5.
No “individual” (within the meaning of Section 542(a)(2) of the Code and taking
into account Section 856(h)(3)(A) of the Code) may Beneficially Own or
Constructively Own (as determined pursuant to Article VII of the Charter), as a
result of Colony NorthStar’s ownership of the Common Stock, more than 9.8% of
the outstanding Common Stock of the Company at any time.

6.
Colony NorthStar understands and agrees that the Exemption will be automatically
revoked to the extent that any of the conditions or provisions listed in the
preceding paragraphs is breached; provided that, if at the time of such
revocation, Colony NorthStar and its Affiliates and Associates Beneficially Own
or Constructively Own a percentage of the outstanding Common Stock of the
Company exceeding 9.8%, the Exemption shall remain in effect for 180 days
thereafter (or such longer period as shall be determined by the Board) (an
“Extension Period”) to allow Colony NorthStar and its Associates and Affiliates
to dispose of shares of Common Stock Beneficially Owned or Constructively Owned
by Colony NorthStar; provided, further, that, Colony NorthStar and its
Affiliates and Associates may not acquire Beneficial Ownership or Constructive
Ownership of any shares of Common Stock during the Extension Period (x) if
Colony NorthStar and its Affiliates and Associates at that time own Common Stock
of the Company or Capital Stock of the Company in excess of the Ownership
Limits, or (y) to the extent that such acquisition would result in Colony
NorthStar and its Affiliates and Associates owning Common Stock of the Company
or Capital Stock of the Company in excess of the Ownership Limits. Colony
NorthStar further understands and agrees that, in the event that prior to the
expiration of the Initial Term or



3

--------------------------------------------------------------------------------




the then current Renewal Term (both as defined in the Amended Management
Agreement), the Board or the Manager notifies the other pursuant to Section
11(b) of the Amended Management Agreement of its intention to decline to renew
the Amended Management Agreement upon expiration of the Initial Term or the then
current Renewal Term, as applicable, or in the event the Amended Management
Agreement terminates, then (i) Colony NorthStar and its Affiliates and
Associates may not, without the consent of the Board, acquire Beneficial
Ownership or Constructive Ownership of any shares of Common Stock (x) if Colony
NorthStar and its Affiliates and Associates at that time own Common Stock of the
Company or Capital Stock of the Company in excess of the Ownership Limits, or
(y) to the extent that such acquisition would result in Colony NorthStar and its
Affiliates and Associates owning Common Stock of the Company or Capital Stock of
the Company in excess of the Ownership Limits, and (ii) on the third anniversary
of the termination of the Amended Management Agreement, the definition of Voting
Percentage Limit shall be amended to substitute 9.8% for 25%. Nothing in the
foregoing shall in any way limit or restrict Colony NorthStar and its Affiliates
and Associates from making a tender offer for the entire Company and acquiring
additional shares of Common Stock in any business combination transaction
approved by the Board. For the avoidance of doubt, if Colony NorthStar and its
Affiliates and Associates’ Beneficial Ownership and Constructive Ownership of
the shares of Common Stock is reduced to or below 9.8% after termination of the
Amended Management Agreement, the Exemption shall automatically terminate for
all purposes as of such time.
7.
Colony NorthStar understands that the Board retains the right to revoke or
modify the Exemption in order to prevent disqualification of the Company as a
REIT for U.S. federal income tax purposes to the extent such disqualification is
a result solely of Colony NorthStar’s ownership of Common Stock in excess of the
Ownership Limits, but in such case would notify Colony NorthStar as soon as
possible prior to any such revocation or modification.

8.
At the request of the Company, Colony NorthStar shall provide the Company with
information regarding the number of shares of Common Stock or other Capital
Stock owned by the Colony NorthStar or the ownership of the Colony NorthStar, to
the extent known by Colony NorthStar, in the future.

9.
Colony NorthStar understands that the Company and the Board will rely on the
truth and accuracy of the statements contained in this letter in granting the
Exemption.

In addition, on June 18, 2015, in connection with the organization of the
Company, the Board adopted resolutions (the “Business Combination Resolutions”)
that, among other things, resolved that, pursuant to Section 3-603(c) of the
Maryland General Corporation Law (the “MGCL”), any business combination between
the Company and (i) Colony NorthStar, its affiliates and any of its sponsored or
managed companies and (ii) any other person, which business combination is first
approved by the Board (including by a majority of the directors who are not
affiliates or associates of such person) will be exempted from the provisions of
Section 3-602 of the MGLC. In connection with the negotiation of the Amended
Management


4

--------------------------------------------------------------------------------




Agreement, and the approval of this Exemption, the Company hereby agrees, that
it will not revoke the Business Combination Resolutions.






Written notices or inquiries to the Company should be directed to:
Trevor K. Ross, Esq.
General Counsel & Secretary
NorthStar Realty Europe Corp.
399 Park Avenue, 18th Floor
New York, New York 10022
(212) 547-2600
tross@clns.com


Written notices or inquiries to Colony NorthStar should be directed to:
Ronald M. Sanders, Esq.
Chief Legal Officer & Secretary
Colony NorthStar, Inc.
712 Fifth Avenue, 35th Floor
New York, New York 10019
(212) 230-3300
rsanders@clns.com




[Signature Page Follows]




5

--------------------------------------------------------------------------------








    




            
                        
Very truly yours,
 
 
Colony NorthStar, Inc.
 
 
By:
/s/ Ronald M. Sanders, Esq.
Name:
Ronald M. Sanders, Esq.
Its:
Chief Legal Officer & Secretary



                        








Accepted and agreed to as of the date first written above:






NorthStar Realty Europe Corp.
 
 
By:
/s/ Trevor K. Ross, Esq.
Name:
Trevor K. Ross, Esq.
Its:
General Counsel & Secretary









6